Citation Nr: 0006698	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-13 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

Entitlement to service connection for residuals of pneumonia.

Entitlement to service connection for a residuals of a fat 
embolism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1991 to January 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for residuals of 
pneumonia is not plausible.

3.  The claim for service connection for residuals of a fat 
embolism is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of 
pneumonia is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for residuals of a fat 
embolism is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A report of inservice hospitalization from September 1994 to 
October 1994 for injuries sustained by the veteran in an 
automobile accident includes discharge diagnoses of a fat 
embolism syndrome and left lower lobe pneumonia, 
acinetobacter and enterobacter.  The hospital report reflects 
that these conditions were serious and required extensive 
treatment during hospitalization, but that the veteran made 
rapid progress toward the end of his period of 
hospitalization.

As a result of physical injures sustained in the automobile 
accident, the veteran was seen by a Medical Evaluation Board 
in July 1995.  Among the several diagnoses rendered was left 
lower lobe pneumonia, resolved, did not exist prior to 
enlistment, not considered disabling.  The matter was 
referred to a Physical Evaluation Board.

A September 1995 Physical Evaluation Board report indicates 
that the veteran was unfit for duty due to persistent 
bilateral leg pain which was a residual of fractures to the 
right femur and left tibia.  The veteran's resolved left 
lower lobe pneumonia was found to be among the conditions 
which were not separately unfitting and did not contribute to 
the unfitting condition.

During the veteran's December 1995 separation examination, 
clinical evaluation of the veteran's chest and lungs was 
normal.

During a January 1998 VA examination the veteran was noted to 
have a history of having developed a fat embolism syndrome 
and pneumonia during hospitalization after an inservice 
automobile accident.  Upon examination, the veteran had no 
complaints of respiratory problems.  The veteran reported no 
cough, no dyspnea, no asthma, no need for oxygen, no 
hemoptysis, and no melena.  Upon physical examination, he had 
very good breathing.  Even while walking with his straight 
cane there was no shortness of breath noted.  Based on the 
veteran's lack of complaints and his physical condition 
during the examination, the examiner opined that the veteran 
had no pulmonary complications.  The examiner's diagnosis was 
status post pneumonia and fat embolism syndrome, September 
1994, very well treated with no residual defects.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the claim must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §  1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

In the present case, there is no medical diagnosis of current 
residuals of the veteran's inservice pneumonia or fat 
embolism.  In other words, there is no medical diagnosis of a 
current disability and no medical "nexus" opinion linking a 
current disability to the inservice pneumonia or fat 
embolism.  Accordingly, the claims for service connection for 
residuals of pneumonia and residuals of a fat embolism must 
denied as not well grounded.  Epps;  Caluza.









ORDER

The claim for service connection for residuals of pneumonia 
is denied.

The claim for service connection for residuals of a fat 
embolism is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

